Citation Nr: 0407435	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  00-14 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling 
to include the separate rating of 10 percent for degenerative 
joint disease of the right knee.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1975 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) Waco, Texas, Regional Office (RO).  
That decision, in pertinent part, continued a 10 percent 
rating for chondromalacia of the right knee.

The Board remanded the claim in September 2001 with 
instructions for further development.  The RO conducted the 
development requested by the Board and, in a November 2002 
decision, continued the veteran's 10 percent disability 
rating for chondromalacia of the right knee.  In that same 
decision, the RO granted a separate rating of 10 percent for 
arthritis of the right knee.  Thus, the veteran's combined 
rating for his right knee is now 20 percent.  As this is not 
the full benefit sought by the veteran, the claim remains on 
appeal.


FINDINGS OF FACT

1.   The service-connected chondromalacia patella of the 
right knee is manifested by subjective complaints of pain and 
giving way and objective evidence of swelling and medial and 
lateral instability.  

2.  The service-connected degenerative joint disease of the 
right knee is manifested by stiffness, crepitus, some 
limitation of motion, pain on range of motion testing, and x-
ray evidence of degenerative joint disease.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating a 20 percent 
evaluation, but no higher, under Diagnostic Code 5257 for 
chondromalacia of the right knee have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.10, 
4.4, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2003).

2.  The criteria for a 20 percent evaluation, but no higher, 
for degenerative joint disease of the right knee have been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.10, 4.4, 4.45, 4.59, 4.71a, Diagnostic Codes 
5003, 5260, 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
implement the provisions of the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision is incorrect as it applies to cases where the 
initial AOJ decision was made prior to the enactment of the 
VCAA and is pursuing further judicial review on this matter.  
However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini, the Board finds that 
any defect with respect to the VCAA notice requirement in 
this case was harmless error for the reasons specified below.

In the present case, regarding the issue of entitlement to an 
increased rating for chondromalacia of the right knee, a 
substantially complete application was received in December 
1998.  Thereafter, in a rating decision dated in May 1999 
decision the issue was denied.  Only after the rating action 
was promulgated did the AOJ, in May 2002, provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  The veteran was also issued 
supplemental statements of the case (SSOCs) in December 2002 
and June 2003, which documented the evidence used to evaluate 
the veteran's claim and supplied the veteran with the 
appropriate regulations regarding VA's duty to assist the 
veteran with his claim.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in a May 2002 
letter.  See 38 U.S.C.A. § 5103A (West 2002).  This letter, 
which includes a summary of the newly enacted provisions of 
38 U.S.C.A. §§ 5103 and 5103A, also contains a specific 
explanation of the type of evidence necessary to substantiate 
the veteran's claim, as well as which portion of that 
evidence (if any) was to be provided by him and which portion 
the VA would attempt to obtain on his behalf.  The specific 
requirements for a grant of the benefit sought on appeal will 
be discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Additionally, the RO has obtained records corresponding to 
medical treatment reported by the veteran and has afforded 
him a VA examination to assess the severity of his 
disability.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to date 
with regard to this claim.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial AOJ adjudication denying the 
claims, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, the Secretary can properly cure a defect in the timing of 
the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  See Pelegrini.  On the other 
hand, the Court acknowledged that the Secretary could show 
that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.")

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C.A. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C.A. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C.A. § 7104(a), all questions in a 
matter that under 38 U.S.C.A. § 511(a) are subject to 
decision by the Secretary shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide pre-AOJ initial 
adjudication constitutes harmless error, especially since an 
AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104 (2003).  There simply 
is no "adverse determination" as discussed by the Court in 
Pelegrini, for the appellant to overcome.  See Pelegrini.  
Similarly, a claimant is not compelled under 38 U.S.C.A. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in July 2002 was not 
given prior to the first AOJ adjudication of the claim, the 
notice was provided by the AOJ prior to transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and SSOCs 
were provided to the veteran in February and August 2003.  
The veteran has been provided every opportunity to submit 
evidence and argument in support of his claims, and respond 
to VA notices.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
proves concerns have been satisfied.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (2003) (harmless error).  

II.  Factual Background

Service medical records indicate that the veteran complained 
of right knee pain in September 1975.  A December 1978 
service medical record noted a possible diagnosis of 
chondromalacia of the right knee.  In a November 1993 rating 
decision, the RO granted service connection for 
chondromalacia of the right knee and assigned an initial 
noncompensable rating.  A June 1994 hearing officer's 
decision increased the veteran's initial rating for 
chondromalacia of the right knee to 10 percent.  This 10 
percent rating was continued in a February 1995 rating 
decision.

In December 1998, the veteran requested increased evaluation 
for his right knee problem.  An April 1999 VA examination 
report noted that the veteran complained of on and off pain 
in the right knee.  On examination, the right knee showed 
puffiness.  No inflammation, tenderness or redness was noted.  
An x-ray of the right knee, taken in conjunction with the 
examination was interpreted as showing moderate arthritic 
changes of the right knee and heterogeneous soft tissue 
calcifications anterior and lateral to the distal femoral 
shaft.

A November 2000 VA x-ray report noted degenerative joint 
disease of the right knee with a narrowed medial compartment, 
patella ligament calcification and a large right 
suprapatellar loose body.

A December 2000 VA treatment note indicated that the veteran 
was being treated for extensive tri-compartmental 
osteoarthritis of the right knee.  On examination, there was 
crepitus with range of motion.  Range of motion was noted to 
be from 0 to 120 degrees with a varus deformity.  No joint 
line tenderness was noted.

A January 2001 VA treatment note indicated that the veteran 
complained of continued right knee pain.  On examination, 
range of motion of the right knee was noted to be within 
functional limits.

A November 2002 VA examination report noted that the veteran 
reported pain, weakness, stiffness, intermittent swelling, 
fatigability and lack of endurance in the right knee.  On 
examination, the examiner noted an antalgic gait.  The right 
knee was noted to be larger than the left knee due to 
synovitis.  There was varus deformity of the right knee as 
well.  Palpation of the right knee revealed, in the superior 
aspect of the patella, what appeared to be loose bodies 
present, as well as tenderness to palpation.  There was no 
warmth.  His patella was not mobile.  There was marked 
crepitus.  There was no effusion.  Active range of motion for 
the right knee was 0 to 90 degrees, with complaints of pain 
and stiffness.  There was audible popping.  Passive range of 
motion was 0 to 100 degrees with pain.  The veteran exhibited 
pain to applying a varus or valgus stressor in 30 degrees of 
flexion indicating medial and lateral collateral ligament 
instability.  Anterior and posterior drawer signs were 
negative.  Lachman's was negative.  The veteran did complain 
of pain on McMurray's testing and had popping.  There was no 
subluxation of the knee by examination.  The examiner noted a 
diagnosis of chondromalacia of the right patella with 
extensive degenerative joint disease by clinical examination, 
as well as by x-ray.  He also noted residuals of chronic 
pain, weakness, stiffness, decreased range of motion, varus 
deformity, and instability.

A November 2002 rating decision continued the evaluation of 
10 percent for chondromalacia of the right knee and granted a 
separate evaluation of 10 percent for degenerative joint 
disease of the right knee.

III.  Criteria

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 2002).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2003).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The application of the pertinent provisions used to evaluate 
the current nature and extent of the service-connected 
disability at issue, must be considered in the context of the 
history of the disability as documented by the assembled 
records.  Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

According to 38 C.F.R. § 4.59 (2003), painful motion is an 
important factor of disability with any form of arthritis; 
the facial expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and definitely 
related to affected joints.  Muscle spasm will greatly assist 
the identification.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved should be 
tested for pain on both active and passive motion, in weight 
bearing and nonweight-bearing and, if possible, with the 
range of the opposite undamaged joint.  See also Hicks v. 
Brown, 8 Vet. App. 417 (1995); Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991).  

Service connection is currently in effect for chondromalacia 
patella of the right knee, evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2003) and degenerative joint disease of the right knee, 
evaluated as 10 percent disabling under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  

Diagnostic Code 5257 contemplates other impairment of the 
knee such as recurrent subluxation or lateral instability.  A 
10 percent rating is assigned for slight impairment.  A 20 
percent rating is assigned for moderate impairment, and a 
maximum rating of 30 percent is assigned for severe 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).

Degenerative arthritis established by x-ray findings is rated 
according to limitation of motion for the joint or joints 
involved.  Where limitation of motion is noncompensable, a 
rating of 10 percent is assigned for each major joint 
(including the ankle and the knee) or group of minor joints 
affected by limitation of motion to be combined not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2003).

A 30 percent evaluation is assigned for ankylosis of the knee 
in a favorable angle in full extension or in slight flexion 
between 0 and 10 degrees.  A 40 percent rating is available 
where there is ankylosis in flexion between 10 and 20 
degrees.  If there is ankylosis in flexion between 20 and 45 
degrees a 50 percent rating is appropriate.  A rating of 60 
percent is assigned for extremely unfavorable ankylosis in 
flexion at an angle of 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256 (2003).

Limitation of flexion of the leg to 45 degrees, a 10 percent 
rating is assigned.  A 20 percent rating is appropriate where 
flexion is limited to 30 degrees.  A 30 percent rating is 
assigned in the case of flexion limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).

Limitation of extension of the leg to 10 degrees, a 10 
percent rating is assigned.  A 20 percent rating is 
appropriate where extension is limited to 15 degrees.  A 30 
percent rating is assigned in the case of extension limited 
to 20 degrees.  A 40 percent rating is appropriate where 
extension is limited to 30 degrees.  A 50 percent rating is 
assigned for limitation of extension to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports an evaluation of 20 
percent for chondromalacia of the right knee as well as a 
separate 20 percent evaluation for degenerative joint disease 
of the right knee.  The Board initially notes that a higher 
rating is not available to the veteran under Diagnostic Code 
5256, as medical evidence of record does not indicate that 
the veteran has ankylosis of the right knee.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  Medical evidence does not 
show that the veteran has a dislocated semilunar cartilage in 
the right knee, making a higher rating for the right knee 
unavailable under Diagnostic Code 5258.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.

Review of the evidence of record indicates that the veteran's 
knee disability is appropriately rated under Diagnostic Code 
5257.  The examiner noted that the right knee was larger than 
the left knee due to synovitis.  In addition, he noted varus 
deformity, tenderness to palpation, and marked crepitus of 
the right knee.  The veteran exhibited pain to applying a 
varus or valgus stressor in 30 degrees of flexion indicating 
medial and lateral collateral ligament instability.  Finally, 
the examination report documented residuals of chronic pain, 
weakness, varus deformity, and instability.  The Board finds 
that such symptoms are productive of moderate impairment of 
the right knee and warrants a 20 percent rating under 
Diagnostic Code 5257.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5257.

However, the evidence does not show that the veteran 
experiences severe impairment with instability or subluxation 
of the right knee.  Thus, the preponderance of evidence is 
against a finding that the veteran experiences more than 
moderate impairment of the right knee.  Accordingly, 
entitlement to an evaluation in excess of 20 percent under 
Diagnostic Code 5257 is denied.

The Board is bound by the Court's decision in Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994), that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping with the symptomatology" 
of the other condition as well as the precedent opinion by VA 
General Counsel, VAOPGCPREC 23-97 (1997), which held that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  In 
addition, the Acting General Counsel of the VA determined 
that 38 C.F.R. § 4.71a, Diagnostic Code 5257 only addresses 
instability of the knee and does not encompass limitation of 
motion of the knee.  VAOPGPREC 9-98 (1998).  In such a case, 
where a musculoskeletal disorder is rated under a diagnostic 
code that does not involve limitation of motion and another 
diagnostic code based on limitation of motion is applicable, 
the latter diagnostic code must be considered in light of 
sections 4.40, 4.45 and 4.59.  During the pendency, the RO 
already granted a separate evaluation for the degenerative 
joint disease of the right knee as required by law.  The 
Board will therefore considered entitlement to increased 
evaluation for this evaluation.

Under Lichtenfels, the x-ray evidence of degenerative joint 
disease of the right knee along with the evidence showing 
painful restriction of motion and decreased weight-bearing 
provides a basis for a separate 20 percent disability 
evaluation for degenerative joint disease of the right knee.  
Here, flexion is limited to at most 90 degrees with pain 
along with findings of swelling, marked crepitus, and 
complaints of difficulty in weight-bearing.  However, a 
compensable level of limitation of flexion or extension under 
either Diagnostic Code 5260 or 5261 was not demonstrated as 
there was no limitation of extension of 10 degrees or more 
and limitation of flexion was not 45 degrees or less.  In 
reaching the conclusion, the Board has considered the actual 
range of motion and the functional equivalent of the range of 
motion due to the factors expressed in DeLuca and the 
regulations.  The medical evidence does not show the 
existence of pain to the extent that it limits flexion or 
extension to the degrees warranted for an evaluation in 
excess of 20 percent.  Even when every range of motion 
reported is accepted as correct, the ranges of motion (actual 
or functional) do not support an evaluation in excess of 20 
percent.  

Nevertheless, the level of the functional impairment warrants 
the assignment of a 20 percent evaluation based on painful 
and limited range of motion and no more.  Therefore, the 
Board finds that the veteran's right knee disability merits 
assignment of a separate evaluation not higher than 20 
percent under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2003).

The Board has considered all of the applicable evidence 
relating to the veteran's knee disabilities, and has 
considered all applicable Diagnostic Codes; the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59; and the holdings in DeLuca v 
Brown, 6 Vet. App. 321 (1993), and Hicks v. Brown, 8 Vet. 
App. 417 (1995).



Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made.  The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2003).  In this case, the Schedule is not inadequate.  The 
Schedule does provide for higher ratings for the service-
connected right knee disabilities, but, as discussed above, 
the schedular criteria for higher ratings have not been 
shown.  In addition, it has not been shown that any of the 
service-connected right knee and left knee disabilities has 
required frequent periods of hospitalization or has produced 
marked interference with the veteran's employment.  For these 
reasons, an extraschedular rating is not warranted.

ORDER

Entitlement to rating of 20 percent for chondromalacia of the 
right knee is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to rating of 20 percent for degenerative joint 
disease of the right knee is granted, subject to the laws and 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



